                Case 2:21-cv-00938-RAJ Document 5 Filed 08/16/21 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   LOIS WILLOW ALLEN,
 9                           Plaintiff,              Case No. C21-0938-RAJ

10         v.                                        ORDER DENYING IN FORMA
                                                     PAUPERIS REQUEST AND
11                                                   DISMISSING CASE WITHOUT
     MARRIOTT CORPORATION ,
                                                     PREJUDICE
12
                             Defendant.
13

14         Having reviewed the Report and Recommendation of the Honorable S. Kate
15   Vaughan, United States Magistrate Judge, any objections or responses, and the remaining
16
     record, the Court finds and ORDERS:
17
           (1)     The Court ADOPTS the Report and Recommendation;
18
           (2)     Plaintiff’s application to proceed in forma pauperis is DENIED;
19
           (3)     This case is DISMISSED without prejudice pursuant to 28 U.S.C. §
20
     1915(e)(2)(B) for failure to state a claim upon which relief may be granted;
21
           ///
22
           ///
23


     ORDER DENYING IN FORMA PAUPERIS
     REQUEST AND DISMISSING CASE WITHOUT
     PREJUDICE - 1
             Case 2:21-cv-00938-RAJ Document 5 Filed 08/16/21 Page 2 of 2




 1         (4)   The Clerk is directed to send copies of this Order to Plaintiff and to the

 2   Honorable S. Kate Vaughan.
 3         Dated this 16th day of August, 2021.
 4

 5                                                   A
 6                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING IN FORMA PAUPERIS
     REQUEST AND DISMISSING CASE WITHOUT
     PREJUDICE - 2
